                                                                                    U.S. D STRICT COURT
                                                                                NORTHERN DISTRICT OF TEXAS
                                                                                               FILED
                            IN THE UNITED STATES DISTRICT COUR'
                                 NORTHERN DISTRICT OF TEXA
                                     FORT WORTH DIVISION                                  NOV - 7 2018

                                                                                  CLERK, U.S. DISTRICT COURT
RONALD KING,                                            §                           BY~~~~~~~-
                                                        §                                         Deputy
                   Applicant,                           §
                                                        §
vs.                                                     §   NO. 4:18-CV-868-A
                                                        §
ERIC A. WILSON, WARDEN,                                 §
                                                        §
                   Respondent.                          §



                                 MEMORANDUM OPINION AND ORDER

        Came on for consideration the application' of Ronald King

 ("King") for a writ of habeas corpus under 28 U.S.C.                                      §   2241. The

court, having considered the application, the memorandum in

support, the record, and applicable authorities, finds that the

application is really a successive motion under 28 U.S.C.                                            §     2255

over which the court lacks jurisdiction.

                                                       I.

                                               Application

        On October 22, 2018, King filed his application, asserting

as the sole ground:                "Mr. King Is Actually Innocent Of The Charges

As Indicted, Convicted and Sentenced.• Doc. 2 1 at PageID 3 4. The


      'The document filed by applicant reflects that it is a "petition" and that he is "petitioner."
However, the statute itself, 28 U.S.C. §2241, refers to "application" as being the proper nomenclatme.

        'The "Doc.       " reference is to the number of the item on the docket in this action.
        3
            The "PageID _"reference is to the page number assigned by the court's electronic filing
                                                                                            (continued ... )
application reflects that King has twice unsuccessfully filed

motions under                      §   2255 in the United States District Court for the

Western District of Louisiana, where he was convicted. United

States v. King, No. 5:06-cr-50096-SMH-MLH. He contends that he is

entitled to proceed under                        §   2241 because he is actually innocent

and satisfies the savings clause of 28 U.S.C.                            §   2255(e).

                                                        II.

                                                     Background

          On December 20, 2006, King, along with others, was named in

a third superseding indictment, charging him in Count 1 with

conspiracy to possess with intent to distribute five kilograms of

a mixture or substance containing a detectable amount of cocaine,

in violation of 21 U.S.C.                       §§    841 (a) (1) and 846, and in Count 2

with conspiracy to commit money laundering, in violation of 18

U.S.C.                §   1956. La. Doc.• 96. King was convicted by a jury in

March 2007. La. Doc. 142. By judgment entered June 26, 2007, King

was sentenced to a term of imprisonment of 400 months as to Count

1 and 240 months as to Count 2, to run concurrently. La. Doc.

169. King appealed, La. Doc. 170, and the judgment and sentence

were affirmed. La. Doc. 195. By order signed May 25, 2017, the


          3
              ( ...   continucd)
system.
          4
         The "La. Doc. _"reference is to the number of the item on the docket in the underlying
criminal case in the Western District of Louisiana, No. 5:06-cr-50096-SMH-MLH.

                                                         2
trial court reduced King's sentence as to Count 1 to a term of

360 months. La. Doc. 278.

                                      III.

                           Applicable Legal Principles

        An application for writ of habeas corpus under 28 U.S.C.

§   2241 and a motion to vacate, set aside, or correct sentence

under 28 U.S.C.       §   2255 serve distinct purposes. Pack v. Yusuff,

218 F.3d 448, 451 (5th Cir. 2000). Section 2255 is used to

challenge errors that occurred during or before sentencing. Id.;

Ojo v. I.N.S., 106 F.3d 680, 683            (5th Cir. 1997). Section 2241 is

a means of attacking the manner in which a sentence is executed.

Pack, 218 F.3d at 451; Tolliver v. Dobre, 211 F.3d 876, 877 (5th

Cir. 2000). A     §   2241 application that challenges the validity of

a conviction and sentence is ordinarily dismissed or construed as

a   §   2255 motion. Pack,     218 F.3d at 452.

        A federal prisoner may challenge the legality of his

detention under       §   2241 if he falls within the "savings clause"




                                        3
of § 2255, which states:

     An application for a writ of habeas corpus in behalf of
     a prisoner who is authorized to apply for relief by
     motion pursuant to this section, shall not be
     entertained if it appears that the applicant has failed
     to apply for relief, by motion, to the court which
     sentenced him, or that such court has denied him
     relief, unless it also appears that the remedy by
     motion is inadequate or ineffective to test the
     legality of his detention.


28 U.S.C. § 2255(e).   Hence, the court may consider a petition

attacking a sentence under § 2241 "if the petitioner establishes

that the remedy under § 2255 is inadequate or ineffective."

Tolliver, 211 F.3d at 878 (emphasis in original).

     The bar against filing successive § 2255 motions does not

render § 2255 inadequate or ineffective so as to allow a

petitioner to invoke the savings clause of § 2255.     Tolliver, 211

F.3d at 878.   Nor does the time bar, the one-year limitations

period, for filing such motions. Pack, 218 F.3d at 452. Instead,

the savings clause of§ 2255 applies only to a claim "(i) that is

based on a retroactively applicable Supreme Court decision which

establishes that the petitioner may have been convicted of a

nonexistent offense and (ii) that was foreclosed by circuit law

at the time when the claim should have been raised in the

petitioner's trial, appeal, or first § 2255 motion."

Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir.



                                 4
2001).     The first prong is generally considered the "actual

innocence" requirement.            Id.

     When an applicant cannot satisfy the savings clause, the

proper disposition is dismissal of the              §   2241 application for

want of jurisdiction. Christopher v. Miles, 342 F.3d 378, 379,

385 (5th Cir. 2003); Lang v. Wilson, No. 4:16-CV-1018-), 2018 WL

684890, at *3          (N.D. Tex. Feb. 1, 2018)

                                           IV.

                                         Analysis

     A study of the memorandum submitted in support of King's

application discloses that his claim of actual innocence is not

based on a new holding, i.e., a retroactively applicable

decision, of the Supreme Court establishing that King was

convicted of a nonexistent offense. See Reyes-Requena, 243 F.3d

at 904    (citing cases). Rather, King argues that he should not

have been convicted, relying on arguments he urged on appeal and

again in his prior         §   2255 motions. Among other things, he says

his conviction was obtained based on perjured testimony. See,

~.       Doc. 2 at 20. Accordingly, the savings clause does not

apply and King has not shown that he is entitled to proceed

through    §   2241.




                                            5
                                  v.

                                 Order

       The court ORDERS that King's application under 28 U.S.C.

§   2241 be, and is hereby, dismissed

      SIGNED November 7, 2018.




                                  6
